IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                               NOS. WR-56,737-07, -08, AND -09


                               IN RE ROLAND RAMOS, Relator


              ON APPLICATIONS FOR A WRIT OF MANDAMUS
  CAUSE NOS. 98CR0765-3, 98CR0766-3, AND 98CR0767-3 IN THE 122nd DISTRICT
                                  COURT
                       FROM GALVESTON COUNTY


       Per curiam.

                                             ORDER

       Relator has filed three motions for leave to file an application for a writ of mandamus

pursuant to the original jurisdiction of this Court. In these motions, Relator contends that he filed

applications for a writ of habeas corpus in the 122nd District Court of Galveston County, the District

Court entered a timely order designating issues on June 6, 2018, more than 180 days have passed

since the date the State received the applications, and the applications have not been timely

forwarded to this Court as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

       Respondent, the District Clerk of Galveston County, is ordered to file a response, which may

be made by submitting the record on such habeas corpus applications, submitting proof of the dates
                                                                                                  2

of receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed

applications for a writ of habeas corpus in Galveston County. These applications for leave to file

a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: January 30, 2019
Do not publish